        Case 6:18-cv-00429-AA    Document 74    Filed 02/18/21   Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION




WILLIAM WEISHAMPEL,                                     Case No. 6:18-cv-00429-AA
                                                         OPINION AND ORDER
            Plaintiff,

      vs.

CIRCLE OF CHILDREN, et al.,

            Defendants.


AIKEN, District Judge:

      Plaintiff William M. Weishampel filed this suit pro se and in forma pauperis

against his former employer and its board members.        After the Court granted

defendants’ Motion to Dismiss (doc. 57) in part and granted plaintiff leave to amend

his complaint, plaintiff filed an Amended Complaint (doc. 64), and defendants filed

answers (docs. 65, 66, 67, 68). Then, on January 29, 2020, the Court entered a

Scheduling Order (doc. 69), which was mailed to plaintiff. Plaintiff’s copy of the

scheduling order was returned as undelieverable on February 12, 2020. Doc. 71.




Page 1 – OPINION AND ORDER
        Case 6:18-cv-00429-AA      Document 74     Filed 02/18/21   Page 2 of 4




Since then, no party has taken action in this case or contacted the Court. On

February 3, 2021, the Court issued a Show Cause Order (doc. 72) to plaintiff, ordering

him

      to notify the Clerk of his changed mailing address or to show cause in
      writing why the mailed copy of Court's Scheduling Order, [doc.] 69, was
      returned as undeliverable [doc.] 71 and why this case should not be
      dismissed for failure to prosecute. See Local Rule of Civil Procedure 83-
      12. The Notice of Address Change or Show Cause is Writing is due by
      2/17/2021. Failure to submit the Notice or respond to this order will
      result in dismissal of this action.

Doc. 72. The mailed copy of the Order was returned as undelieverable on February

16, 2021, doc. 73, and plaintiff has not responded to the Order in any way.

      Local Rule 83-12 provides:

      When the Court sends mail to the last known address of an attorney of
      record or unrepresented party, and the postal service returns the mail
      as undeliverable because the attorney or party has failed to notify the
      Clerk of a changed address, and the failure to notify the Clerk of the
      change of an address continues for 60 days, then the Court may strike
      appropriate pleadings, enter a default, or dismiss the action.

Here, plaintiff has failed to notify the Clerk of his changed address for over a year.

      Moreover, plaintiff failed to prosecute this action for over a year and failed to

comply with the Court’s February 3, 2021, Show Cause Order. Federal courts possess

inherent authority to control their dockets and dismiss a case that a plaintiff fails to

prosecute. Thompson v. Hous. Auth. Of City of Los Angeles, 782 F.2d 829, 831 (9th

Cir. 1986). Federal Rule of Civil Procedure 41(b) also allows for dismissal for failure

to prosecute or comply with a court order. Courts may order dismissal for failure to

prosecute upon a motion by a defendant or upon the court’s own motion. See Ash v.

Cvetkov, 739, F.2d 493, 496 (9th Cir. 1984). “[D]ismissal of failure to prosecute is



Page 2 – OPINION AND ORDER
        Case 6:18-cv-00429-AA      Document 74     Filed 02/18/21   Page 3 of 4




particularly appropriate when such a failure is coupled with disobedience to court

orders or a disregard of established rules.” Gierloff v. Ocwen, No. 6:15-cv-01311-MC,

2017 WL 815118, at *1 (D. Or. Mar. 1, 2017) (citation omitted).

      To determine whether to dismiss for failure to prosecute or comply with a court

order, courts weigh five factors: “(1) the public’s interest in expeditious resolution of

litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the

defendants; (4) the public policy favoring disposition of cases on their merits; and (5)

the availability of less drastic alternatives.” Thompson, 782 F.2d at 831.

      Here, the public has an interest in the expeditious resolution of this case, and

plaintiff’s failure to pursue this case takes time from the Court’s ability to manage

the other cases on its docket. There does not appear to be any risk of prejudice to

defendants, who have also failed to participate in this action for over a year. Though

public policy favors disposition of cases on their merits, public policy does not favor

cases languishing on a court’s docket due to a plaintiff’s refusal to comply with court

rules and orders. Finally, the Court tried a less drastic alternative, by providing

plaintiff with the opportunity to send a Notice of Address Change or explain his delay

while warning him that failure to comply with the Court’s order would result in

dismissal.   Plaintiff failed to take advantage of this alternative.         Under the

circumstances, it is well within the Court’s discretion to dismiss for failure to

prosecute.




Page 3 – OPINION AND ORDER
        Case 6:18-cv-00429-AA    Document 74    Filed 02/18/21   Page 4 of 4




      Pursuant to the Court’s Show Cause Order (doc. 72), Rule 41(b), and Local Rule

83-12, this action is DISMISSED without prejudice. A judgment shall be entered

accordingly.

      IT IS SO ORDERED.

                  18th day of February 2021.
      Dated this _____




                                  /s/Ann Aiken
                           __________________________

                                   Ann Aiken
                           United States District Judge




Page 4 – OPINION AND ORDER
